Appeal by the defendant from two judgments of the Supreme Court, Kings County (Broomer, J.), both rendered July 12, 1984, convicting him of robbery in the first degree under indictment No. 4336/83 and robbery in the second degree under indictment No. 3850/83, upon his pleas of guilty, and imposing sentences.
Ordered that the judgments are affirmed.
The defendant’s challenge to the sufficiency of his pleas has not been preserved for appellate review since he did not move to withdraw them prior to sentencing (see, People v Pellegrino, 60 NY2d 636; People v Fuentes, 125 AD2d 328). In any event, the record reveals that the defendant knowingly, intelligently *629and voluntarily waived his rights when pleading guilty (see, People v Harris, 61 NY2d 9). Niehoff, J. P., Lawrence, Weinstein and Sullivan, JJ., concur.